Citation Nr: 0419087	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to June 
1992.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2003).  After the opinion was received at 
the Board, in June 2004, the representative was provided a 
copy and 60 days to submit any additional evidence or 
argument in response to the opinion.  The representative 
submitted an Informal Brief in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the veteran's VA claims folder, and 
for reasons expressed below, the Board believes that a 
remand is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.
The Board has determined that although the RO provided the 
veteran with a recitation of the provisions of the VCAA in 
the February 2002 Supplemental Statement of the Case, the 
notice provided did not inform the veteran of which portion 
of the evidence is to be provided by him and which part VA 
will attempt to obtain on his behalf.  In this case, there 
is no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the 
VCAA].

In addition, the veteran has not been notified of his right 
to provide any evidence in his possession that pertains to 
his claim of service connection.  See 38 C.F.R. § 3.159(b) 
(2003).

The Board may no longer cure VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as it would 
potentially be prejudicial if the Board were to proceed with 
a decision at this time, see Bernard v. Brown, 4 Vet. App. 
384 (1993), the Board must remand the case to the agency of 
original jurisdiction to ensure the veteran is provided 
adequate notice under the VCAA.

Additional evidentiary development

In the Informal Brief of June 2004, the veteran's 
representative requested that an additional search be 
conducted to obtain a missing pathology slide dated March 
23, 1990.  The specimen obtained was a polypoid skin lesion 
that a service department staff pathologist analyzed in a 
report dated April 16, 1990.  The report is of record; the 
slide is not.  

The record shows that in May 2001 the RO contacted two 
potential custodians of the slide - the 40th TAC GP Clinic at 
the Aviano Air Base in Italy and the "7100 CSW, Med Cen 
APO".  The RO was notified by the United States Postal 
Service that both of these overseas military facilities were 
closed.  It appears that no further efforts to locate the 
missing slide were undertaken by the RO.  

Given the nature of the veteran's claim, and because the 
medical opinion evidence of record  suggests that it would 
be useful to evaluate the slide, the veteran's 
representative argued that this single attempt to obtain the 
missing slide was inadequate.  The Board agrees.  The VCAA 
requires VA to make reasonable efforts to obtain records 
that are relevant to the veteran's claim. When such records 
are those of another Federal department or agency, VA's 
efforts to obtain these records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 U.S.C.A. § 5103A; see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999). 
Accordingly, additional inquiry is in order.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA must ensure the veteran is 
provided written notice of the 
evidence, if any, he is expected to 
provide in support of his appealed 
claim of entitlement to service 
connection for malignant melanoma.  
Furthermore, he must be given notice 
of the evidence, if any, that VBA will 
obtain for him in connection with this 
claim.  Additionally, the veteran 
should be requested to provide any 
evidence in his possession that 
pertains to his claim.

2.	The VBA should attempt to locate the 
missing pathology slide that was 
obtained on March 23, 1990 at the 40th 
TAC GP Clinic at the Aviano Air Base 
in Italy.  VBA should utilize any 
reasonable alternative source searches 
that may be indicated.  Efforts to 
obtain the slide should be documented


3.	If the slide is located, VBA should 
determine the most appropriate of 
evaluating it, including the 
possibility sending it to the Armed 
Forces Institute of Pathology.

4.  Thereafter, VBA must readjudicate the 
issue on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


